Title: To George Washington from Thomas Jefferson, 24 April 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 24. 1791.

I had the honour of addressing you on the 17th since which I have recieved yours of the 13th. I inclose you extracts from letters received from mister Short in one of the 7th of Feb. mister Short informs me that he has received a letter from mister de Montmorin, announcing to him that the King has named Ternant his minister here. the questions on our tobacco & oil have taken unfavorable turns. the former will pay 50. livres the thousand weight less when carried in French than foreign bottoms. Oil is to pay twelve livres a kental which amounts to a prohibition of the common oils, the only kind carried there. tobacco will not feel the effect of these measures till time will be given to bring it to rights. they had only 20,000 hogsheads in the Kingdom in Novemb. last, & they consume 2000 hogsheads a month; so that they must immediately come forward & make great purchases, & not having, as yet, vessels of their own to carry it, they must pay the extra duties on ours. I have been puzzled about the delays required by mister Barclay’s affairs he gives me reason to be tolerably assured, that he will go in the first vessel which shall sail after the last day of May. there is no vessel at present whose destination would suit. believing that even with this, we shall get the business done sooner than thro’ any other channel, I have thought it best not to change the plan. the last Leyden gazettes give us what would have been the first object of the British arms had the rupture with Spain taken place. you know that Admiral Cornish had sailed on an unknown destination before the Convention was recieved in London. immediately on it’s reciept, they sent an express after him

to Madiera, in hopes of finding him there. he was gone, & had so short a passage that in 23 days he had arrived in Barbadoes, the general rendezvous. all the troops of the islands were collecting there, and Genl Matthews was on his way from Antigua to take command of the land operations, when he met with the packet-boat which carried the counter orders. Trinidad was the object of the expedition. Matthews returned to Antigua, & Cornish is arrived in England. this island, at the mouth of the Oronoko, is admirably situated for a lodgment from which all the country up that river, & all the Northern coast of South America, Spanish, French, Dutch, & Portuguese, may be suddenly assailed.
Colo. Pickering is now here, & will set out in two or three days to meet the Indians, as mentioned in my last. The intimation to Colo. Beckwith has been given by mister Madison. he met it on very different ground from that on which he had placed it with Colo. Hamilton, he pretended ignorance & even disbelief of the fact: when told that it was out of doubt, he said he was positively sure the distribution of arms had been without the knowlege and against the orders of Ld Dorchester, & of the government. he endeavored to induce a formal communication from me. when he found that could not be effected, he let mister Madison percieve that he thought however informal his character, he had not been sufficiently noticed: said he was in N. York before I came into office, and that tho’ he had not been regularly turned over to me, yet I knew his character. in fine he promised to write to Ld Dorchester the general information we had recieved & our sense of it; and he saw that his former apologies to Colo. Hamilton had not been satisfactory to the government. nothing further from Moose island nor the posts on the Northern border of New-York, nor any thing of the last week from the Western country.
Arthur Campbell has been here. he is the enemy of P. Henry. he says the Yazoo bargain is like to drop with the consent of the purchasers. he explains it thus. they expected to pay for the lands in public paper at par, which they had bought at half a crown the pound. since the rise in the value of the public paper they have gained as much on that, as they would have done by investing it in the Yazoo lands: perhaps more, as it puts a large sum of specie at their command which they can turn to better

account. they are therefore likely to acquiesce under the determination of the government of Georgia to consider the contract as forfeited by non-payment. I direct this letter to be forwarded from Charleston to Cambden. the next will be from Petersburg to Taylor’s ferry; and after that I shall direct to you at Mount Vernon. I have the honor to be with sentiments of the most affectionate respect and attachment Sir Your most obedient & most humble sert

Th: Jefferson

